In this action plaintiff seeks to enforce a liability of defendant and appellant Dora L. Haynes and others as stockholders of the Manhattan Securities Company, an Arizona corporation, for an indebtedness of that corporation. Judgment having been rendered against the respective defendants in several amounts, some of the defendants appealed to the supreme court. The judgment against Dora L. Haynes being for less than two thousand dollars, her appeal is to this court. The appeals in each instance are from the judgment and from orders denying motions of the defendants for a new trial. The appeals of the other defendants to the supreme court involved the same questions upon which the appeals of Dora L. Haynes depend. Those appeals were decided by the supreme court July 11, 1916, and the judgments and orders were affirmed as to them. (Provident Gold Mining Co. v. Haynes, 173 Cal. 44, [159 P. 155].) Upon the authority of that decision, the judgment and order appealed from herein are affirmed.
James, J., and Shaw, J., concurred.